DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6, 16-18 and 20-22 are pending in the application. Claims 1, 16 and 22 have been amended, and claims 5 and 19 have been canceled.

Response to Arguments
Applicant's arguments filed 12/07/2020 have been considered but are moot in view of new ground(s) of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Patent 10,192,283 B2, hereafter Davis), in view of .
As per claim 1, Davis teaches the invention substantially as claimed including a method (ABSTRACT) for scoring a candidate pose of a trained color pattern against a color image with a vision system having a camera assembly (FIG. 1 #120) and a vision system processor (FIG. 1 #130), comprising the steps of: 
during a training time, providing an intensity image corresponding to an input image and calculating gradient values, the gradient values being used for pattern match in a geometric alignment process (col. 5 lines 10-14 for intensity image; FIG. 2; col. 5 lines 6-40 describing determining test points according to gradient values); 
during runtime, providing, to the vision system processor, a trained pattern with a set of test points that represent pattern match information at respective locations in the trained pattern, the test points residing at least in regions of low gradient relative to an intensity image representation of the color image (The test points are selected in training images at locations with low gradient magnitudes (col. 5 lines 29-40). A trained pattern is associated with a 2D training image. Each pixel of the 2D training image has multiple colors, associated intensity value and/or height (col. 5 lines 10-14). The set of test points and associated color/intensity/height define a trained color pattern (ABSTRACT lines 7-10; col. 1 lines 52-56; col. 5 lines 34-40)); 
providing, to the vision system processor, a runtime color image of a scene (Fig. 5 #510; col. 4 lines 1-4); 
establishing, with the vision system processor, a runtime pose with a coordinate space for the runtime color image with respect to the trained pattern where the runtime 
mapping, with the vision system processor, the test points on the coordinate space for the runtime color image (FIG. 5 #540; col. 7 lines 32-35; claim 1); 
determining, with the vision system processor, the pattern match respectively at the mapped test points (FIG. 5 #550; col. 2 lines 8-17; col. 7 lines 32-41); and 
based on the pattern match, determining a pattern match score in at least a portion of the runtime color image (FIG. 5 #560; FIG. 6; col. 2 lines 8-17; col. 7 lines 47-61). 
	It is noted that Davis’ trained pattern and pattern match are performed on image gradient values, rather than color values. Therefore the test points in training pattern and mapped points in runtime image are associated with gradient values (See col. 2 lines 17-21 & 61-64; col. 7 lines 35-37). 
	Zhang discloses a method for three-dimensional (3D) modeling using two-dimensional (2D) image data includes obtaining a first image of an object oriented in a first direction and a second image of the object oriented in a second direction, determining a plurality of feature points of the object in the first image, and determining a plurality of matching feature points of the object in the second image that correspond to the plurality of feature points of the object in the first image. The method further includes calculating similarity values between the plurality of feature points and the corresponding plurality of matching feature points (ABSTRACT). Specifically, feature points in the first image have associated color values (RGB values), and the corresponding feature points in the second image have color match (RGB values) 
Taking the combined teachings of Davis and Zhang as a whole, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to consider applying Zhang’s color similarity calculation based on color match for corresponding test point pairs in order to obtain a stable similarity measure metric for object inspection.  
	Further it is noticed that Davis in view of Zhang discloses an intensity image, but does not teach generating the intensity image from a color image with the recited color characteristic.
 	Alvarez Guerras discloses conversion of a color image into a grayscale intensity image (FIG. 5 #501). Alternatively, a single channel of color, e.g. the red channel, could be utilized if conversion to grayscale is not feasible (para. [0041]). 
 Taking the combined teachings of Davis, Zhang and Alvarez Guerras as a whole, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to consider applying Alvarez Guerras’s color conversion algorithm in order to generate an intensity image from an RGB color image. 



As per claim 3, dependent upon claim 1, Davis in view of Zhang and Alvarez Guerras teaches that the step of establishing the pose comprises at least one of (a) employing alignment tools in the vision system to automatically align the runtime image to the trained color pattern and (b) obtaining information indicating the pose from a user input (Davis: col. 2 lines 21-25). 

As per claim 4, dependent upon claim 1, Davis in view of Zhang and Alvarez Guerras discloses a mask that is applied to the runtime color image, wherein the mask indicates which areas of the runtime color image are evaluated for color match (Davis: col. 7 lines 25-28). 

As per claim 6, dependent upon claim 1, Davis in view of Zhang and Alvarez Guerras teaches that the color test points reside in regions of low gradient based upon a gradient magnitude threshold, and wherein the gradient magnitude threshold is established by at least one of (a) a user-input parameter and (b) a system-generated parameter (Davis: col. 5 lines 24-28 & 34-40). 


a camera assembly and a vision system processor operatively connected to the camera assembly (Davis: FIG. 1 #120 & #130; col. 3 line 59-col. 4 line 6); and 
a training module that generates an intensity image from a color image, the intensity image having an intensity value corresponding to at least one color characteristic for each of a plurality of pixels of the intensity image and generates a trained color pattern by a geometric alignment process using the intensity (See rejections applied to claim 1 regarding teaching of Davis, Zhang and Alvarez Guerras), identifies regions of low gradient magnitude and applies color test points in the regions with respect to the image data up to a maximum test point count (Davis ABSTRACT lines 7-10; FIG. 2-3; col. 2 lines 26-41; col. 6 lines 16-26 & lines 30-36), the color test points that representing color match information at respective locations in a trained color pattern (See rejections applied to claim 1 regarding teaching of Davis and Zhang)).

As per claim 17, dependent upon claim 16, Davis in view of Zhang and Alvarez Guerras teaches that the vision system processor includes a runtime alignment module arranged to (a) acquire runtime image data of a scene and (b) establish a runtime pose with a coordinate space for the runtime image data with respect to the trained pattern, where the runtime pose is generated by a geometric alignment process and (c) map color test points on the coordinate space for the runtime image data (Davis: FIG. 5 

As per claim 18, dependent upon claim 17, Davis in view of Zhang and Alvarez Guerras teaches a matching process that is arranged to (a) determine at least one of a color, grayscale intensity and range match between the trained pattern and the runtime image data and (b) determine a match score in at least a portion of the runtime image data (According to analysis applied to claims 1 and 2, Davis in view of Zhang teaches color match between the trained pattern and the runtime image data and a match score in at least a portion of the runtime image data). 

Claim 20, dependent upon claim 18, is rejected as applied to claim 3 above.

Claim 21, dependent upon claim 18, is rejected as applied to claim 4 above.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Patent 10,192,283 B2, hereafter Davis), in view of Zhang (US Publication 2018/0012399 A1) and Alvarez Guerras et al. (US Publication 2016/0110865 A1, hereafter Alvarez Guerras), as applied above to claim 1, and further in view of Chen et al. (US Publication 2005/0100245 A1, hereafter Chen).
As per claim 22, dependent upon claim 1, Davis in view Zhang and Alvarez Guerras does not teach the color characteristic recited. 

Taking the combined teachings of Davis, Zhang, Alvarez Guerras and Chen as a whole, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to consider applying Chen’s color conversion algorithms in order to provide alternative methods for generating an intensity image from an RGB color image. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664